838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William JEFFERSON, Plaintiff-Appellant,v.John I. AUSTIN;  George Rickett;  Bobby Soles;  JamesJohnson;  William P. Rogers;  Edward W. Murray,Defendants-Appellees.
No. 87-7589.
United States Court of Appeals, Fourth Circuit.
Nov. 23, 1987.

William Jefferson, pro se.
William W. Muse, Assistant Attorney General, for appellees.
Before SPROUSE, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
The district court dismissed William Jefferson's 42 U.S.C. Sec. 1983 action for failure to pay an assessed partial filing fee of $20.00.  We believe the district court properly complied with the procedure set forth in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982) in assessing this fee and in dismissing the action when Jefferson failed to execute a Consent for Withholding of Pay for Assessed Partial Fee.


2
We note, however, that while not explicitly so designated in the district court's order, the dismissal should be considered without prejudice.    Costello v. United States, 365 U.S. 265, 285 (1961).  Jefferson retains the option of refiling this action at a later date, if he so desires.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny leave to proceed in forma pauperis, and dismiss the appeal.


4
DISMISSED.